                   Case 6:19-bk-01058-KSJ              Doc 8      Filed 03/29/19        Page 1 of 4


                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
IN RE:

CHRISTOPHER STEVEN KING AND
MELISSA RENEE KING
                                                                         CASE NO. 6:19-bk-01058-KSJ
                                                                         CHAPTER 7
Debtor(s).
_________________________________/


                          NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING
         Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
         further notice or hearing unless a party in interest files a response within twenty-one (21) days from
         the date set forth on the attached proof of service, plus an additional three (3) days for service if any
         party was served by U.S. Mail.

         If you object to the relief requested in this paper, you must file a response with the Clerk of the
         Court at 400 West Washington Street, Suite 5100, Orlando, Florida 32801 and serve a copy on the
         movant’s attorney, Alejandro Martinez-Maldonado, Esq., EXL LEGAL, PLLC, 12425 28th Street
         North, Suite 200, St. Petersburg, FL 33716, and any other appropriate persons within the time
         allowed. If you file and serve a response within the time permitted, the Court will either schedule
         and notify you of a hearing, or consider the response and grant or deny the relief requested without
         a hearing.

         If you do not file a response within the time permitted, the Court will consider that you do not
         oppose the relief requested in the paper, will proceed to consider the paper without further notice or
         hearing, and may grant the relief requested.

                           MOTION FOR RELIEF FROM AUTOMATIC STAY
                                   Property Being Surrendered

                 COMES NOW Movant, WELLS FARGO BANK, N.A., a secured creditor, by and
         through its undersigned counsel, and respectfully moves this court pursuant to 11 U.S.C.
         §362(d) of the Bankruptcy Code to grant relief from stay and as grounds in support thereof
         would show the following:
             1. That this is a Motion pursuant to Bankruptcy Rule 4001(a) for relief from the Automatic
         Stay.
             2. On February 20, 2019, CHRISTOPHER STEVEN KING AND MELISSA RENEE
         KING, ("Debtor") filed a petition for relief under the Bankruptcy Code.
             3. Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The
         promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly


1000003764
              Case 6:19-bk-01058-KSJ         Doc 8      Filed 03/29/19    Page 2 of 4


     or through an agent, has possession of the promissory note. Creditor is the original mortgagee
     or beneficiary or the assignee of the mortgage of deed of trust.
        4. Movant is a secured creditor holding a promissory note ('Note') secured by a Deed of
     Trust on property now owned by the Debtor(s).
        5. The Deed of Trust has been recorded in Official Record Book 3124 at Page 514-529
     dated November 21, 2014, of the Public Records of Wayne, North Carolina of a secured claim
     against Debtor(s), pursuant to a Promissory Note executed by MELISSA R. KING and
     CHRISTOPHER S KING. A copy of the loan documents are attached hereto as Exhibits "A”
     and made a part hereof which constitutes a lien upon real property more particularly described
     as follows:
             BEING ALL OF LOT 37 OF STILLWATER CREEK SECTION NO. TWO, AS
             SHOWN ON A PLAT RECORDED IN PLAT CABINET N, SLIDE 34-J OF THE
             WAYNE COUNTY REGISTRY. FOR FURTHER REFERENCE SEE DEED
             FROM CAMBRIDGE FARMS, INC TO STREAMLINE DEVELOPERS, LLC
             ON JUNE 27, 2014.

             a/k/a 333 STILLWATER CREEK DRIVE, GOLDSBORO, NC 27534

        6. Pursuant to Debtors Statement of Intention filed with the Petition in this case, Debtor is
     surrendering the subject property.
        7. The property has not been claimed exempt.
        8. As of March 1, 2019, the Loan Documents are in default in that the Debtor failed to
     make the contractual mortgage payment due under the Loan Documents on May 1, 2018, and
     thereafter. In addition, late charges and other costs and expenses are now due and owing, as set
     forth on the Affidavit of Indebtedness in support of this motion, attached hereto.
        9.   Debtor has little to no equity in the real property, as evidenced by the county property
     appraiser’s report of Wayne County, North Carolina, the property is valued at $155,170.00,
     which is attached hereto and made a part hereof.
        10. Movant's interest in the property is not adequately protected.
        11. Movant has obligated itself to pay costs and its attorney a reasonable fee for services in
     connection with these bankruptcy proceedings and, pursuant to the terms of the Security
     Documents, Debtor maybe obligated to reimburse Movant for said fees and costs which shall
     run with the land.



1000003764
              Case 6:19-bk-01058-KSJ          Doc 8     Filed 03/29/19   Page 3 of 4


        12. Movant respectfully requests the court to permit Movant to offer and provide Debtor(s)
     with information regarding a potential Forbearance Agreement, Loan Modification, Refinance
     Agreement, or other Loan Workout/Loss Mitigation Agreement, and furthermore, to enter into
     such agreement with Debtor(s).
        13. Movant respectfully requests that the Court waive the fourteen (14) day stay of the
     Order Granting Motion to Terminate or Modify Automatic Stay pursuant to Bankruptcy Rule
     4001(a)(3), so that Movant can pursue its in rem remedies without further delay.
        14. Movant requests that if Debtor converts this case to another chapter then the relief
     granted herein will survive any such conversion; and if converted Debtor will not be allowed to
     include Movant in a plan of reorganization.
             WHEREFORE Movant prays this Court
        A. Enter its order in rem, granting relief from automatic stay to allow Creditor to pursue
     remedies via foreclosure, or in the alternative; that
        B. That the automatic stay be modified to permit Movant to contact the Debtor by
     telephone or written correspondence and, at its option, offer, provide and enter into any
     potential forbearance agreement, loan modification, refinance agreement or other loan
     workout/loss mitigation agreement; and
        C. That the fourteen (14) day stay of the Order Granting Relief pursuant to Bankruptcy
     Rule 4001 (a)(3) be waived so that WELLS FARGO BANK, N.A. can pursue its in rem relief
     without further delay; and
        D. That the mortgage indebtedness that shall run with the property shall be increased to
     include attorney`s fees and costs incurred in filing the Motion to Terminate Automatic Stay; and
        E. For such other and further relief as the Court may deem just and proper.



                                                    EXL Legal, PLLC
                                                    Email Address: bk@exllegal.com
                                                    12425 28th Street North, Suite 200
                                                    St. Petersburg, FL 33716
                                                    Telephone No. (727) 536-4911
                                                    Attorney for the Movant

                                                    By: /s/ Alejandro G. Martinez-Maldonado
                                                    Alejandro G. Martinez-Maldonado
                                                    FL BAR # 108112


1000003764
               Case 6:19-bk-01058-KSJ        Doc 8    Filed 03/29/19    Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on March
29, 2019, by U.S. Mail and/or electronic mail via CM/ECF to:

DEAN A REED
LAW OFFICE OF DEAN A REED PA
POST OFFICE BOX 520605
LONGWOOD, FL 32752

ARVIND MADENDRU, TRUSTEE
5703 RED BUG LAKE RD, STE 284
WINTER SPRINGS, FL 32708

UNITED STATES TRUSTEE - ORL7/13
GEORGE C. YOUNG FEDERAL BUILDING
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801

       The parties identified below were served on March 29, 2019 by U.S. Mail.

CHRISTOPHER STEVEN KING
3072 FOXHILL CIR
APT. 104
APOPKA, FL 32703

MELISSA RENEE KING
3072 FOXHILL CIR
APT. 104
APOPKA, FL 32703

                                                  EXL Legal, PLLC
                                                  Email Address: bk@exllegal.com
                                                  12425 28th Street North, Suite 200
                                                  St. Petersburg, FL 33716
                                                  Telephone No. (727) 536-4911
                                                  Attorney for the Movant

                                                  By: /s/ Alejandro G. Martinez-Maldonado
                                                  Alejandro G. Martinez-Maldonado
                                                  FL BAR # 108112




1000003764
